Order entered February 24, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00209-CV

                      FLUOR INTERCONTINENTAL, INC., Appellant

                                                V.

                                  DAVID DAWSON, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-15340

                                            ORDER

       On January 29, 2014, we ordered Vielica Dobbins, Official Court Reporter of the 134th

Judicial District Court, to file a supplemental record no later than February 10, 2014. To date, the

supplemental record has not been filed. However, we have learned, through a different appeal

pending before the Court, that Ms. Dobbins has had “medical challenges” that have affected her

ability to prepare records timely. Accordingly, on our own motion, we GRANT Ms. Dobbins an

extension of time to file the supplemental record and ORDER the record be filed no later than

March 7, 2014. Because she has represented to the Court that she has hired help, we caution her

that no further extensions will be granted absent exigent circumstances.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE